Case 2:20-cv-00838-JLB-NPM Document 23 Filed 04/22/21 Page 1 of 3 PageID 276




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DEL PRADO MALL PROFESSIONAL
CONDOMINIUM ASSOCIATION, INC.,

             Plaintiff,

v.                                              Case No: 2:20-cv-838-JLB-NPM

VOYAGER INDEMNITY INSURANCE
COMPANY,

             Defendant.


                                      ORDER

      This is an insurance dispute between Plaintiff Del Prado Mall Professional

Condominium Association, Inc. (“Del Prado”) and its insurer, Defendant Voyager

Indemnity Insurance Company (“Voyager”). Del Prado alleges that its property

suffered covered damages under the Policy, but Voyager either denied or underpaid

the coverage. (Doc. 14 ¶¶ 9, 14, 18.) As a result, Del Prado brings claims for

breach of contract (Count I) and “declaratory relief/judgment” (Count II). (Id. at 4,

5.) Voyager moves to dismiss Count II, arguing that it does not state a claim and is

otherwise duplicative of Count I. (Doc. 15); Fed. R. Civ. P. 12(b)(6). Del Prado

responds that an actual controversy exists between the parties, and that Voyager’s

redundancy argument is inappropriate for a Rule 12(b)(6) motion. (Doc. 19 at 3–4.)

The Court agrees with Voyager. 1


      1A complaint must provide “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under this
standard, the complaint “does not require ‘detailed factual allegations,’ but it
Case 2:20-cv-00838-JLB-NPM Document 23 Filed 04/22/21 Page 2 of 3 PageID 277




      Declaratory relief may be improper when there is an adequate remedy at

law. Sibley v. Lando, 437 F.3d 1067, 1073–74 (11th Cir. 2005) (citing Bolin v.

Story, 225 F.3d 1234, 1242–43 (11th Cir. 2000)); see also Cady & Cady Studios, Inc.

v. State Farm Fire & Cas. Co., 320 F. Supp. 3d 1283, 1284 (N.D. Fla. 2018). Such

relief is ultimately discretionary because even though Federal Rule of Civil

Procedure 57 “specifically provides that the existence of another adequate remedy

does not preclude a judgment for declaratory relief . . . a court in the exercise of [its]

discretion . . . may properly refuse declaratory relief if the alternative remedy is

better or more effective.” Angora Enters., Inc. v. Condo. Ass’n of Lakeside Vill., 796

F.2d 384, 387–88 (11th Cir. 1986) (per curiam, quotation and citation omitted).

      Here, Count II of the Amended Complaint directly incorporates Del Prado’s

breach-of-contract allegations. (Doc. 14 ¶ 26 (incorporating ¶¶ 9, 18).) Moreover,

Del Prado states that it “has a justiciable question as to the existence of the fact

that it suffered damage on December 18, 2018.” (Doc. 19 at 3.) But Count II does

not raise any ambiguity or issue that Count I cannot address. Waterford Condo.

Ass’n of Collier Cnty. v. Empire Indem. Ins. Co., No. 2:19-cv-81-FtM-38UAM, 2019

WL 5084138, at *2 (M.D. Fla. Mar. 18, 2019). In fact, Count II seeks declaratory

relief “in such a manner as to require Defendant to pay the claims made by

Plaintiff”—the same exact relief Count I seeks. (Doc. 14 ¶ 28.) Lastly, Del Prado’s

argument that the Court should not dismiss an otherwise valid declaratory



demands more than an unadorned, the-defendant-unlawfully-harmed-me-
accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007)).



                                            2
Case 2:20-cv-00838-JLB-NPM Document 23 Filed 04/22/21 Page 3 of 3 PageID 278




judgment claim in the context of a Rule 12(b)(6) motion, for redundancy, is

unpersuasive. See generally Brown v. Vivint Solar, Inc., No. 8:18-cv-2838-T-24

JSS, 2020 WL 1332010, at *7–8 (M.D. Fla. Mar. 23, 2020) (explaining that, in

insurance cases, courts have discretion not to exercise jurisdiction over duplicative

requests for declaratory relief that are not purely retrospective and therefore not

“meaningful or necessary”).

      The power to render a declaratory judgment is discretionary and, for these

reasons, the Court will not exercise that discretion here. Accordingly, Voyager’s

motion to dismiss (Doc. 15) is GRANTED. Del Prado must file an amended

complaint omitting Count II on or before May 6, 2021.

      ORDERED at Fort Myers, Florida, on April 22, 2021.




                                          3
